Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-15,17-20 is/are rejected under 35 U.S.C. 102a as being anticipated by Bai et al (US 20210011566)
Regarding Claim 1,
Bai et al discloses (Fig. 5 also pasted below) processing the display screen (308)by a material-reduction process to form a first mounting groove (306) on the display screen, two adjacent side surfaces of the first mounting groove being connected via a first arcuate transition surface (entire outer rim is the acruate transition surface); and processing the first mounting groove by a material-reduction process to form a second mounting groove, two adjacent side surfaces of the second mounting groove being connected via a second arcuate transition surface; wherein: the display screen comprises an upper surface (upper part of 208 where first acruate arrow is pointing to) and a lower surface ( bottom part of 308) opposite disposed , the first mounting groove and the second mounting groove extend through the upper surface and the lower surface, and a curvature radius of an orthographic projection of 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd acruate)][AltContent: textbox (First acruate)][AltContent: textbox (Second Groove)][AltContent: textbox (First Groove)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    782
    562
    media_image1.png
    Greyscale

Regarding Claim 2,

Regarding Claim 3,
Bai et al discloses (Fig. 5 also pasted above) wherein a ratio of the curvature radius of the orthographic projection of the first arcuate transition surface (see arrow above in pasted figure) on the plane in which the upper surface is located to the curvature radius of the orthographic projection of the second arcuate transition surface on the plane in which the upper surface is located is greater than 1.1.
Regarding Claim 4,
Bai et al discloses (Fig. 5 also pasted above) processing the first mounting groove by a material-reduction process to form a second mounting groove (as shown in pasted figure above), two adjacent side surfaces of the second mounting groove being connected via a second arcuate transition surface (the first and second acruate transition surface is all connected) comprises: processing the first arcuate transition surface and the side surfaces connected to the first arcuate transition surface by a material-reduction process.
Regarding Claim 5,
Bai et al discloses (Fig. 5 also pasted above) wherein the processing the first mounting groove by a material-reduction process to form a second mounting groove (as shown in pasted figure above), two adjacent side surfaces of the second mounting groove being connected via a second arcuate transition surface comprises: processing the first arcuate transition surface by a material-reduction process.
Regarding Claim 6,
Bai et al discloses (Fig. 5 also pasted above) wherein the first mounting groove is formed by splitting (cutting [0002] the display screen.
Regarding Claim 7,
Bai et al discloses (Fig. 5 also pasted above) wherein the second mounting groove is formed by grinding (cutting [0002] the first mounting groove.
Regarding Claim 8,
Bai et al discloses (Fig. 5 also pasted above) wherein the second mounting groove has an axisymmetric shape.
Regarding Claim 9,
Bai et al discloses (Fig. 5 also pasted above) wherein the first mounting groove is formed in a middle portion of an end of the display screen.
Regarding Claim 10,
Bai et al discloses (Fig. 5 also pasted above) A display screen, provided with a groove formed via the grooving method of the display screen according to claims 1.
Regarding Claim 11,
Bai et al discloses (Fig. 5 also pasted above) A method of manufacturing a display screen (308), the display screen comprising opposite disposed upper surface (were 306 is located) and lower surface (any surface below 306), the grooving method comprising: performing a first material-reduction processing operation within a predetermined grooving area (as shown with arrows in pasted figure above) of the display screen to form an initial groove within the predetermined grooving area extending through the upper surface and the lower surface; 
Regarding Claim 12,
Bai et al discloses (Fig. 5 also pasted above) wherein an area of the initial groove (as shown with arrows in pasted figure above) is greater than 50 percent of an area of the finished groove.
Regarding Claim 13,
Bai et al discloses (Fig. 5 also pasted above) wherein the first arcuate groove wall section and the second arcuate groove wall section are disposed opposite to each other and are both circular-arcuate, and a curvature radius of the first arcuate groove wall section is no less than a curvature radius of the second arcuate groove wall section.
Regarding Claim 14,
Bai et al discloses (Fig. 5 also pasted above) wherein a portion of the groove walls of the initial portion coincides with a portion of the groove walls of the finished groove.
Regarding Claim 15,
Bai et al discloses (Fig. 5 also pasted above) wherein the initial groove and the finished groove are both opened grooves.
Regarding Claim 17,
Bai et al discloses (Fig. 5 also pasted above) wherein the finished groove is substantially rectangular or trapezoidal.
Regarding Claim 18,
Bai et al discloses (Fig. 5 also pasted above) wherein the initial groove and the finished groove are both closed grooves.
Regarding Claim 19,
Bai et al discloses (Fig. 5 also pasted above) the first material-reduction processing operation employs a cutting process [0002] to form the initial groove; and the cutting process is a splitting processing manner.
Regarding Claim 20,
Bai et al discloses (Fig. 5 also pasted above) wherein the second material-reduction processing operation employs a grinding (cutting [0002])  processing manner to form the finished groove; or the second material-reduction processing operation employs a combination of a cutting processing manner and a grinding processing manner to form the finished groove.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 16,
Bai et al discloses everything as disclosed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/LUCY P CHIEN/Primary Examiner, Art Unit 2871